          Entered on Docket August 31, 2020
                                                Below is a Memorandum Decision of the Court.


                                                ___________________
 1
                                                Brian D. Lynch
 2                                              U.S. Bankruptcy Court Judge
                                                (Dated as of Entered on Docket date above)
 3

 4

 5

 6
        ____________________________________________________________
        _
 7

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
       In re:
11
       ROBERT W. VETSCH,                                                Case No. 19-42283-BDL
12
                                   Debtor.
13

14     KATHRYN A. ELLIS, Chapter 7 Trustee for
       the Bankruptcy Estate of Robert W. Vetsch,                    Adversary No. 20-04032-BDL
15
                                   Plaintiff,
16

17              v.                                           MEMORANDUM DECISION ON CROSS-
                                                             MOTIONS FOR SUMMARY JUDGMENT
18     ROBERT W. VETSCH; LARRY BONWELL
       as trustee of the Bonwell Family Trust,
19
                                   Defendants.
20

21
            Plaintiff Kathryn A. Ellis (“Trustee”) filed a Motion for Summary Judgment (ECF No. 8)
22
     (the “Motion”) along with a supporting declaration (ECF No. 9) in this adversary seeking a
23
     determination that the interest of Robert W. Vetsch (“Debtor”) as a primary beneficiary of the
24
     Survivor’s Trust A created by the Bonwell Family Trust is property of the bankruptcy estate as
25
     either a contingent prepetition interest or as property Debtor became entitled to within 180 days

     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 1

      Case 20-04032-BDL       Doc 16    Filed 08/31/20       Ent. 08/31/20 13:43:35          Pg. 1 of 12
                                               Below is a Memorandum Decision of the Court.


 1   of the petition date. Defendants filed their Motion for Summary Judgment (ECF No. 10) (the
 2   “Cross-Motion”). Defendants filed their response to Plaintiff’s Motion on August 5, 2020 (ECF
 3   No. 12). Plaintiff then filed her response to Defendants’ Cross-Motion that same day (ECF No.
 4   13). On August 7, 2020, Plaintiff filed a reply in support of her Motion (ECF No. 14).
 5           The Court held a telephonic hearing and heard arguments from counsel on August 12,
 6   2020 and took the matter under advisement.
 7      I.      Factual Background
 8           The parties stipulated to the material facts. On September 30, 2009, Debtor’s parents,
 9   Robert and Sharon Bonwell, created the Bonwell Family Trust (the “Bonwell Trust”) and
10   executed mirror wills devising the “rest, residue, and remainder” of their estates to the same
11   (ECF No. 9, Exs. A & B). Both wills are valid under Washington law. Under the terms of the
12   trust, the Bonwells held revocable interests in the trust as co-trustees until one of them died
13   (ECF No. 9, Ex. A, Bonwell Trust Art. 4.1). On the death of either Mr. or Ms. Bonwell, a new
14   “Survivor’s Trust A” is created, which is held and administered by the surviving trustor (ECF No.
15   9, Ex. A, Bonwell Trust Art. 6.1). The surviving trustor continues to have the right “[t]o revoke,
16   modify or amend in whole or in part” the trust instrument (ECF No. 9, Ex. A, Bonwell Trust Art.
17   4.2, 4.1.B).
18           Upon the death of the surviving trustor, the successor trustee must divide the trust assets
19   into separate, equal shares to the five primary beneficiaries and distribute them (ECF No. 9, Ex.
20   A, Bonwell Trust Art. 9.2). Debtor is listed as a primary beneficiary entitled to receive his “share
21   outright as soon as practical” (ECF No. 9, Ex. A, Bonwell Trust Art. 9.1, 9.4.A).
22           Debtor’s father passed away before Debtor filed his bankruptcy petition. Ms. Bonwell
23   became the surviving trustor, and Survivor’s Trust A was created. Debtor filed his chapter 7
24   petition on July 12, 2019. On the petition date, the Bonwell Trust maintained property worth
25   approximately $190,000. Debtor has no other significant assets potentially subject to the


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 2

      Case 20-04032-BDL        Doc 16    Filed 08/31/20   Ent. 08/31/20 13:43:35     Pg. 2 of 12
                                               Below is a Memorandum Decision of the Court.


 1   Trustee’s administration. Sixty-nine days later, Ms. Bonwell passed away. Her death did not
 2   cause any additional property to be added to the Bonwell Trust. Debtor later amended his
 3   schedules to disclose his interest as a primary beneficiary in the Bonwell Trust.
 4         The parties’ dispute centers upon the interpretation of the Bonwell Trust provisions below
 5   (ECF No. 9, Ex. A).
 6
           7.5    Termination. Upon the death of surviving Trustor, this trust shall terminate
 7
           and all property remaining after payment of the amounts described in Paragraph
 8
           12.8 shall be administered by the Trustee as provided in Article 11.
 9

10         9.8    Period of Administration. Upon the death of the Surviving Trustor, the
11         Trustee shall have a reasonably feasible period of time in which to administer the
12         Trust in accordance with its terms, prior to distribution of the Trust Estate under
13         this Article 9; to inventory the assets of the Trust, including the collection of any life
14         insurance proceeds payable to the Trustee as beneficiary; to pay all debts and
15         obligations charged by law against the Trust, including death taxes, in accordance
16         with Paragraph 10.8; and to divide the remaining Trust Estate into separate trust
17         shares to be held for or distributed to the beneficiaries as provided hereunder in
18         this Article 9.
19
           11.8   Spendthrift Provision. The interest of any beneficiary in the principal or
20
           income of any trust arising after the death of the surviving Trustor shall not be
21
           subject to the claims of his or her creditors, or others, or liable to seizure, execution,
22
           attachment, garnishment, or other process of law, and no such beneficiary shall
23
           have any right to encumber, hypothecate, or alienate his or her interest in such
24
           trust in any manner. This provision shall not limit the exercise of any power of
25
           appointment or the right to disclaim.

     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 3

      Case 20-04032-BDL       Doc 16     Filed 08/31/20    Ent. 08/31/20 13:43:35      Pg. 3 of 12
                                                Below is a Memorandum Decision of the Court.


 1      II.      Conclusions of Law
 2            A. Jurisdiction and Summary Judgment Standard.
 3            This Court has jurisdiction pursuant to 28 U.S.C. § 1334. Venue is proper in this District.
 4   28 U.S.C. § 1409(a). This matter is a core proceeding under 11 U.S.C. § 157(b)(2)(A), (B), and
 5   (E).
 6            Summary judgment is appropriate “if the movant shows that there is no genuine dispute
 7   as to any material fact and the movant is entitled to judgment as a matter of law.” Federal Rule
 8   of Bankruptcy Procedure 7056 (incorporating Federal Rule of Civil Procedure 56(a)). The
 9   movant bears the initial burden of demonstrating the absence of a genuine issue of material
10   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A fact is material if it might affect the
11   outcome of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
12   248 (1986).
13            Where, as here, there are cross-motions for summary judgment, “each movant has the
14   burden of presenting evidence to support its motion that would allow the [court], if appropriate,
15   to direct a verdict in its favor.” High Tech Gays v. Def. Indus. Sec. Clearance Office, 895 F.2d
16   563, 574 (9th Cir. 1990) (quoting Barhold v. Rodriguez, 863 F.2d 233, 236 (2d Cir. 1988)). The
17   court must evaluate each motion separately and give the nonmovant in each instance the
18   benefit of all reasonable inferences. ACLU of Nevada v. City of Las Vegas, 333 F.3d 1092,
19   1097 (9th Cir. 2003). Even when both parties assert there are no issues of material fact in their
20   cross-motions for summary judgment, the court is still responsible for determining whether
21   disputed issues of material fact are present. Fair Hous. Council of Riverside Cty., Inc. v.
22   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001).
23            Here, not just the material facts but all relevant facts are undisputed, and the issue
24   presented is purely a matter of law. The Court concludes this matter is appropriate for summary
25   judgment.


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 4

      Case 20-04032-BDL         Doc 16    Filed 08/31/20   Ent. 08/31/20 13:43:35     Pg. 4 of 12
                                                Below is a Memorandum Decision of the Court.


 1          B. Debtor’s Contingent Prepetition Interest in the Assets of Survivor’s Trust A
 2              Was Not Property of the Estate as of the Petition Date.
 3          Whether an interest is property of the estate is determined by examining the nature of
 4   the interest on the date the debtor filed the bankruptcy petition. In re Schmitt, 215 B.R. 417, 421
 5   (B.A.P. 9th Cir. 1997). Although federal law determines whether a debtor’s interest is property
 6   of the estate, state law determines the existence and scope of a debtor’s property interest.
 7   Butner v. United States, 440 U.S. 48, 54–55 (1979); In re Cohen, 300 F.3d 1097, 1104 (9th Cir.
 8   2002); In re Pettit, 217 F.3d 1072, 1078 (9th Cir. 2000).
 9          As a preliminary matter, Survivor’s Trust A is an inter vivos trust rather than a
10   testamentary trust under Washington law. See In re Estate of Collister, 195 Wash. App. 371,
11   380–81 (2016) (citing Edwards v. Edwards, 1 Wash. App. 67, 72 (1969)) (listing the elements
12   of a testamentary trust, which include a will evidencing testamentary intent to create a trust).
13   The Trustee argues that the inter vivos trust became testamentary in nature upon Ms. Bonwell’s
14   death. An inter vivos trust is considered nontestamentary even though its terms may provide
15   for the transfer of the trust’s assets to its beneficiaries upon the last trustor’s death. In re Cook,
16   Adv. No. SA-07-01143-ES, 2008 WL 8444785, at *4 (B.A.P. 9th Cir. Nov. 3, 2008) (citing
17   Restatement (Second) of Trusts § 57 (Am. Law Inst. 1959)); see In re Estate of Furst, 113
18   Wash. App. 839, 840–844 (2002) (describing a trust as a “revocable living trust” where the
19   trustor is the trustee and beneficiary during his lifetime and other beneficiaries are later entitled
20   to receive distributive shares of trust assets upon the death of the trustor). Here, the nature of
21   the trust as inter vivos did not change because the trust went into effect immediately on the date
22   it was created by the Bonwell Trust as opposed to the date of Ms. Bonwell’s death. The issue
23   is whether a contingent interest in an inter vivos trust is a property interest under Washington
24   law. Schmitt, 215 B.R. at 421.
25



     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 5

      Case 20-04032-BDL        Doc 16    Filed 08/31/20    Ent. 08/31/20 13:43:35      Pg. 5 of 12
                                              Below is a Memorandum Decision of the Court.


 1          The Trustee argues that Debtor’s contingent prepetition interest in the assets of
 2   Survivor’s Trust A was property of the estate as of the petition date even though the interest did
 3   not mature until the death of the surviving trustor. This argument would moot the question
 4   whether Debtor’s interest became property of the estate under 11 U.S.C. § 541(a)(5)(A)
 5   because his contingent interest would already be property of the estate as of the petition date.
 6   The Trustee relies on Hernandez v. Hopper (In re Hernandez), No. 12-24502, 2013 WL
 7   1490995 (B.A.P. 9th Cir. Apr. 11, 2013), Husted v. Mepco Label Systems (In re Gassner), Adv.
 8   Proc. No. 19-2006, 2020 WL 408881, at *14 (Bankr. E.D. Cal. Jan. 22, 2020), and Mullen v.
 9   Jones (In re Jones), 487 B.R. 224, 226 (Bankr. D. Ariz. 2012), aff’d, BAP No. AZ-12-1644, 2014
10   WL 465631 (B.A.P. 9th Cir. Feb. 5, 2014), all of which rely on Neuton v. Danning (In re Neuton),
11   922 F.2d 1379 (9th Cir. 1990). But Hernandez, Gassner, and Neuton involved irrevocable inter
12   vivos trusts, whereas Survivor’s Trust A was revocable on the petition date. Hernandez, supra,
13   at *1; Gassner, supra, at *1; Schmitt, 215 B.R. at 421 (noting that Neuton involved an irrevocable
14   inter vivos trust); see also Zimmermann v. Spencer (In re Spencer), 306 B.R. 328, 332 n. 6
15   (Bankr. C.D. Cal. 2004) (“[T]he Court finds the Schmitt distinction between revocable and
16   irrevocable trusts an important consideration in determining that a beneficial contingent interest
17   does not exist on the date of the petition.”). The Jones case involved a “beneficiary deed” that
18   transferred title to the debtor effective on the death of the grantor. Jones, 487 B.R. at 226. The
19   Court found that it was a “devise” under Arizona law, and though not explicitly recognizing the
20   irrevocable nature of the deed, cited Neuton in holding that the debtor was vested in the
21   contingent interest at the time of filing. Id. at 229–30. Given the unique nature of the document,
22   recognized by Arizona law, it is not apposite to the extant case.
23          No Ninth Circuit authority has held that a contingent prepetition interest in a revocable
24   inter vivos trust constitutes property of the estate. Schmitt, 215 B.R. at 421. The cases more
25   apposite to the case before this Court are Schmitt, 215 B.R. at 422, which held an interest in a


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 6

      Case 20-04032-BDL       Doc 16    Filed 08/31/20   Ent. 08/31/20 13:43:35     Pg. 6 of 12
                                                      Below is a Memorandum Decision of the Court.


 1   revocable inter vivos trust was not a property right under either Oregon or California law
 2   because the trust was revocable on the petition date; and Cook, supra, at *5, which held a
 3   contingent interest in a revocable inter vivos trust was not property of the estate after analyzing
 4   California law. No Washington case or statute is on point.1 This Court concludes that a
 5   Washington court would follow the reasoning of other courts and hold that a contingent interest
 6   in a revocable trust is not an enforceable property right because it was subject to complete
 7   divestment by the trustor during her lifetime on the petition date.
 8           In this case, Debtor’s interest in the trust prior to the death of his mother was contingent
 9   upon his mother passing away without having revoked the part of the Bonwell Trust that listed
10   him as a primary beneficiary. On the petition date, Debtor’s mother was alive, and his interest
11   remained subject to complete divestment by Ms. Bonwell. Debtor’s interest did not vest until the
12   time of his mother’s death. The Court concludes Debtor’s contingent interest in Survivor’s Trust
13   A at the time of his bankruptcy filing was not property of the estate under 11 U.S.C. § 541(a)(1).
14           C. Debtor’s Interest Was Not Acquired by Bequest, Devise, or Inheritance Under
15               11 U.S.C. § 541(a)(5)(A).
16           The Trustee argues in the alternative that the right to a distribution of a one-fifth share of
17   the trust assets, which accrued when Ms. Bonwell died during the 180-day period postpetition,
18   is property of the estate because Debtor acquired that interest by bequest, devise, or
19   inheritance.
20

21   1 A Connecticut bankruptcy court cited In re Button’s Estate, 4 Wash. App. 773, 775 (1971), rev’d in part, 79
22   Wash. 2d 849 (1971), for the proposition that under Washington law, a contingent interest in a revocable inter
     vivos trust is “a vested remainder subject to complete defeasance.” In re Crandall, 173 B.R. 836, 839 (Bankr. D.
23   Conn. 1994). The Button’s Estate case involved whether a Washington anti-lapse statute applied to gifts in trust.
     The Washington Court of Appeals held that the gift to the beneficiary of a trust who had predeceased the trustor,
24   had nonetheless “vested,” which is the holding the Crandall court cites. However, the Washington Supreme Court
     refused to examine the propriety of the conclusion that such an interest was vested because the Court of Appeals
25   did not address whether the predeceasing beneficiary’s interest was intended to pass to her heirs upon her death.
     In re Button’s Estate, 79 Wash. 2d at 855. For that reason, as well as the different facts and legal issue, this Court
     concludes that there is no Washington case on point.

     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 7

         Case 20-04032-BDL         Doc 16      Filed 08/31/20       Ent. 08/31/20 13:43:35         Pg. 7 of 12
                                                Below is a Memorandum Decision of the Court.


 1          The test is whether Debtor’s right to a distribution under the trust on the death of the
 2   surviving trustor is a “bequest, devise, or inheritance” under Washington law. Magill v. Newman
 3   (Matter of Newman), 903 F.2d 1150, 1153 (7th Cir. 1990). The nature of the trust at issue
 4   determines whether postpetition trust distributions to a debtor-beneficiary qualify for inclusion
 5   in the bankruptcy estate. In re Schauer, 246 B.R. 384, 387 (Bankr. D.N.D. 2000). Neither party
 6   disputes that postpetition distributions from a testamentary trust would be acquired by bequest
 7   or devise; instead, they dispute whether the trust is testamentary or not.
 8          While the Trustee argues that this is a testamentary trust with respect to Debtor’s interest
 9   rather than an inter vivos one, Washington law holds that a testamentary trust must be created
10   by will. Collister, 195 Wash. App. at 380–81 (citing Edwards, 1 Wash. App. at 72). “Where an
11   interest in the trust property is created in a beneficiary other than the [trustor], the disposition is
12   not testamentary merely because the interest of the beneficiary does not take effect before the
13   death of the [trustor] or because the [trustor] reserves the power to revoke or modify the trust.”
14   Cook, supra, at *4 (quoting Restatement (Second) of Trusts § 57 (Am. Law Inst. 1959) and
15   citing Spencer, 306 B.R. at 334) (internal quotations omitted). Cook went on to hold that when
16   the debtor’s mother died, the debtor had a right to a share of the distribution of the trust property,
17   but this right was “acquired through vesting of his interest in the Trust, not through bequest,
18   devise, or inheritance, and is, therefore, not included in the estate.” Cook, supra, at *5. The
19   Court has already held that Survivor’s Trust A is a revocable inter vivos trust. The issue then is
20   whether Washington law holds that an interest in or a distribution from a revocable inter vivos
21   trust is a bequest, devise, or inheritance.
22          Neither the Bankruptcy Code nor Washington law defines the terms “bequest,” “devise,”
23   or “inheritance.” The Court believes Washington would define those terms using the traditional
24   meanings as set forth in Black’s Law Dictionary. See In re Roth, 289 B.R. 161, 166 (Bankr. D.
25   Kan. 2003) (using definitions from Black’s Law Dictionary where Kansas law was silent on the


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 8

      Case 20-04032-BDL        Doc 16     Filed 08/31/20    Ent. 08/31/20 13:43:35      Pg. 8 of 12
                                                Below is a Memorandum Decision of the Court.


 1   meaning of those terms). Black’s Law Dictionary provides the following definitions of those
 2   terms: a bequest is a gift by will of personal property; a devise is a testamentary disposition of
 3   land or realty; and an inheritance is property that descends to an heir on the intestate death of
 4   another. Black’s Law Dictionary (11th ed. 2019). Other jurisdictions interpreting those terms
 5   have held that distributions from revocable inter vivos trusts are not bequests, devises, or
 6   inheritances. See, e.g., Cook, supra, at *5; Spencer, 306 B.R. at 336; Roth, 289 B.R. at 167; In
 7   re Crandall, 173 B.R. 836, 839 (Bankr. D. Conn. 1994) (narrowly construing “bequest, devise,
 8   or inheritance” to exclude all will substitutes).
 9          The Court concludes that Debtor’s interest in Survivor’s Trust A was not acquired by
10   bequest, devise, or inheritance. Therefore, 11 U.S.C. § 541(a)(5)(A) does not operate to bring
11   that property into the bankruptcy estate. This holding is consistent with the majority of courts
12   that have reached this issue. See Roth, 289 B.R. at 167; see also In re Ciano, 433 B.R. 431,
13   436 (Bankr. N.D. Fla. 2010) (collecting cases holding a debtor’s interest in any inter vivos trust
14   is not within the reach of 11 U.S.C. § 541(a)(5)(A)).
15          D. The Spendthrift Provision Applies to Debtor’s Distribution Upon the Death of
16              Ms. Bonwell Under 11 U.S.C. § 541(c)(2) and Prevents His Interest from
17              Becoming Property of the Estate.
18          Even if Debtor’s contingent interest in the assets of Survivor’s Trust A were brought into
19   the bankruptcy estate by 11 U.S.C. § 541(a)(1) or § 541(a)(5)(A), his interest is excluded under
20   11 U.S.C. § 541(c)(2) due to the spendthrift provision in the Bonwell Trust. The parties do not
21   dispute that spendthrift provisions are valid and enforceable under Washington law. Milner v.
22   Outcalt, 36 Wash. 2d 720, 721–22 (1950) (citing 1 Scott on Trusts 742, § 151) (spendthrift
23   provisions are valid and enforceable under Washington law). They do dispute whether the
24   spendthrift provision in the Bonwell Trust at Article 11.8 applies to the transfer of the trust assets
25   to Debtor upon the death of the surviving trustor. The Trustee argues that the spendthrift


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 9

      Case 20-04032-BDL        Doc 16     Filed 08/31/20   Ent. 08/31/20 13:43:35      Pg. 9 of 12
                                               Below is a Memorandum Decision of the Court.


 1   provision does not apply to the distribution from Survivor’s Trust A upon Ms. Bonwell’s death
 2   because that trust terminated upon her death. Instead, according to the Trustee, Debtor is
 3   receiving a post-death gift of the “trust res.” The Trustee then argues that the spendthrift
 4   provision does not apply because Debtor’s right to a share of the trust res is an accrued trust
 5   distribution as of the death of Ms. Bonwell, citing In re Finley, 286 B.R. 163, 166 (Bankr. W.D.
 6   Wash. 2002), which interprets Knettle v. Knettle, 197 Wash. 225, 227–28 (1938).
 7          There are two problems with this argument. First, the applicability of the spendthrift
 8   provision is determined as of the petition date, and, even accepting the Trustee’s argument that
 9   the Survivor’s Trust A terminated upon Ms. Bonwell’s death, the spendthrift provision was valid
10   and enforceable on the petition date. See Spencer, at 332 (holding that the spendthrift provision
11   was valid and enforceable on the petition date as the last trustor was still alive then, even
12   assuming the spendthrift provision became unenforceable upon the postpetition death of the
13   last trustor). Second, the trust in Knettle provided that net income of the trust would be
14   distributed annually not later than March 1. Knettle, 197 Wash. at 229. The trustee drew a check
15   on February 19, 1937 but had not delivered it to the beneficiary. Id. The court held: “[W]e think
16   his right vested in his share of the income when the amount was ascertained, ready for
17   distribution and the accounting made.” Id. at 230. Survivor’s Trust A does not instantaneously
18   terminate. The Trustee is given a “reasonably feasible period of time in which to administer the
19   Trust in accordance with its terms, prior to the distribution of the Trust Estate under this Article
20   9” after the death of the Surviving Trustor (Bonwell Trust Art. 9.8). Article 9.8 lays out a number
21   of tasks the Trustee must perform before dividing the Trust estate into separate shares. Debtor’s
22   right to a share is subject to various deductions, including paying all debts and obligations of
23   the Trust and specifically the balance of any death taxes attributable to Ms. Bonwell’s death,
24   which the successor trustee may pay out of Survivor’s Trust A. At the petition date and even at
25   the date of Ms. Bonwell’s death, the amount of distribution to Debtor from the trust had not been


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 10

     Case 20-04032-BDL        Doc 16    Filed 08/31/20    Ent. 08/31/20 13:43:35     Pg. 10 of 12
                                                 Below is a Memorandum Decision of the Court.


 1   ascertained, was not ready for distribution, and no accounting had been made of what Debtor’s
 2   interest would be.
 3          Furthermore, the spendthrift provision in the Bonwell Trust specifically applies to
 4   Debtor’s interest. The spendthrift provision states at Article 11.8:
 5          The interest of any beneficiary in the principal or income of any trust arising after
 6          the death of the surviving Trustor shall not be subject to the claims of his or her
 7          creditors, or others, or liable to seizure, execution, attachment, garnishment, or
 8          other process of law . . . .
 9   (Emphasis added). The Trustee argues that the spendthrift provision only applies to “the trust
10   shares created under Articles 9.2, 9.4 and 9.5 for minor children or disabled Primary
11   Beneficiaries.” Motion, at 14, l. 14–15. This follows on the Trustee’s argument that the Survivor’s
12   Trust A terminated upon Ms. Bonwell’s postpetition death, and Debtor’s share from the Trust
13   was therefore not protected. Tucked into this argument is the suggestion that the language of
14   the spendthrift trust provision only applies to a “trust arising after the death of the surviving
15   trustor,” an interpretation that would have very limited, if any, applicability. The Court reads the
16   “arising after” language as modifying all of the preceding portion of the sentence: “[T]he interest
17   of any beneficiary in the principal or income of any trust arising after . . . .” Absent a modification
18   of the trust document, the only beneficiaries of the Bonwell Trust were the two trustors until they
19   died. The Court interprets the provision as protecting the interest of “any beneficiary” when it
20   arose, i.e., after the death of the surviving trustor. Under Washington law, the trustors’ intent
21   and purpose are derived from the terms of the trust instrument, construing all provisions
22   together. Waits v. Hamlin, 55 Wash. App. 193, 199 (1989) (citing Old Nat’l Bank v. Campbell, 1
23   Wash. App. 773, 777 (1970), review denied, 78 Wash. 2d 992 (1970)).
24          For the foregoing reasons, the Court holds in the alternative that the spendthrift provision
25   is valid and enforceable under Washington law with respect to Debtor’s interest in Survivor’s


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 11

     Case 20-04032-BDL        Doc 16       Filed 08/31/20   Ent. 08/31/20 13:43:35     Pg. 11 of 12
                                               Below is a Memorandum Decision of the Court.


 1   Trust A. Regardless of the merits of the Trustee’s other arguments, under the terms of Article
 2   11.8 of the Trust, Debtor’s beneficial interest is not property of the bankruptcy estate under 11
 3   U.S.C. § 541(c)(2) and cannot be administered by the Trustee.
 4      III.      Conclusion
 5             The Court finds that there are no genuine issues of material fact, and Defendants are
 6   entitled to summary judgment as a matter of law. The Court holds that Debtor’s contingent
 7   interest in the revocable inter vivos trust as of the petition date was not property of the estate,
 8   nor did it become so when Ms. Bonwell died within 180 days of the petition date.
 9             Accordingly, the Defendants’ Cross-Motion is GRANTED; Plaintiff’s Motion is DENIED.
10   The Court will enter a separate judgment, pursuant to Federal Rule of Bankruptcy Procedure
11   7058 and Federal Rule of Civil Procedure 58, consistent with this ruling.
12

13                               /// END OF MEMORANDUM DECISION ///
14

15

16

17

18

19

20

21

22

23

24

25



     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 12

     Case 20-04032-BDL         Doc 16   Filed 08/31/20   Ent. 08/31/20 13:43:35     Pg. 12 of 12
